Citation Nr: 1036797	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  06-28 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right elbow 
disability and if so, whether the reopened claim should be 
granted.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for low back 
disability with left hip problems and if so, whether the reopened 
claim should be granted.

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral ankle 
disability and if so, whether the reopened claim should be 
granted.

4.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD), claimed as secondary to pain medications taken 
for service-connected disabilities.

5.  Entitlement to a compensable evaluation for residuals of an 
umbilical hernia.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served until December 1992, at which time he retired 
with more than thirty years of active service.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

The Board notes that the Veteran submitted a Notice of 
Disagreement (NOD) during January 2009 for his denials of service 
connection, in a June 2005 rating decision, for lumbar spine 
herniated disc, sprained ankles, and gastroesophageal reflux.  
The RO issued a Supplemental Statement of the Case (SSOC) on 
September 9, 2009.  The Board finds that the Veteran subsequently 
perfected his appeals with a letter received at the RO on 
November 9, 2009.  Thus, the Board has jurisdiction over these 
issues.  

The Board notes that the Veteran submitted a notice of 
disagreement during October 2004 with denials of service 
connection for bilateral hearing loss and a compensable rating 
for residuals of a left great toe fracture in an April 2004 
rating decision.  Subsequently, the Veteran was service connected 
for left ear hearing loss.  The Veteran did not include the 
issues of service connection for right ear hearing loss or a 
compensable rating for residuals of a left great toe fracture in 
his September 2006 substantive appeal form.  

The issue of entitlement to service connection for a left 
elbow disability has been raised by the record in that the 
Veteran submitted a treatment report for a left elbow 
disability, but has not been adjudicated by the RO.  
Therefore, the matter is referred to the originating 
agency for appropriate action.

The issues of entitlement to a compensable rating for residuals 
of an umbilical hernia; entitlement to service connection on the 
merits for low back disability and disabilities of both ankles, 
and entitlement to service connection for GERD are addressed in 
the REMAND that follows the order section of this decision.


FINDINGS OF FACT

1.  An unappealed rating decision dated in January 1994 denied 
claims for service connection for a right elbow disability and a 
bilateral ankle disability.   

2.  The evidence associated with the claims files subsequent to 
the January 1994 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim; is 
cumulative or redundant of evidence already of record; and/or is 
not sufficient to raise a reasonable possibility of 
substantiating the claim with regards to the issue of entitlement 
to service connection for a right elbow disability.

3.  The evidence associated with the claims files subsequent to 
the January 1994 rating decision includes evidence that relates 
to an unestablished fact necessary to substantiate the claim; is 
not cumulative or redundant of evidence already of record; and is 
sufficient to raise a reasonable possibility of substantiating 
the claim with regards to the issue of entitlement to service 
connection for a bilateral ankle disability.

4.  An unappealed rating decision dated in June 2005 denied a 
claim for service connection for low back disability with left 
hip problems.   

5.  The evidence associated with the claims files subsequent to 
the June 2005 rating decision includes evidence that relates to 
an unestablished fact necessary to substantiate the claim; is not 
cumulative or redundant of evidence already of record; and is 
sufficient to raise a reasonable possibility of substantiating 
the claim with regards to the issue of entitlement to service 
connection for a low back disability with left hip problems.


CONCLUSIONS OF LAW

1.  New and material evidence has not been presented to reopen 
the claim for service connection for a right elbow disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2009).

2.  New and material  evidence has been presented to reopen the 
claim for service connection for a bilateral ankle disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2009).

3.  New and material  evidence has been presented to reopen the 
claim for service connection for low back disability with left 
hip problems.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004). The Court further held that VA 
failed to demonstrate that, "lack of such a pre-AOJ-decision 
notice was not prejudicial to the appellant, see 38 U.S.C. § 
7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. 
L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that 
"[i]n making the determinations under [section 7261(a)], the 
Court shall . . . take due account of the rule of prejudicial 
error")."

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The Court has held that, because the terms "new" and 
"material" in a new and material evidence claim have specific, 
technical meanings that are not commonly known to VA claimants, 
when providing the notice required by the VCAA, it is necessary, 
in most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique character 
of the evidence that must be presented.  The Court further held 
that the duty to notify requires that the Secretary look at the 
bases for the denial in the prior decision and respond with a 
notice letter that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Initially, the Board notes that the Veteran has been provided all 
required notice and that the evidence currently of record is 
sufficient to substantiate his claims to reopen claims for 
service connection for a bilateral ankle disability and a low 
back disability with left hip problems.  Therefore, no further 
development with respect to these matters decided herein is 
required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 
2009) or 38 C.F.R. § 3.159 (2009).

With respect to the right elbow claim, the record reflects that 
the originating agency provided the Veteran with the notice 
required under the VCAA by letter mailed in December 2003. This 
document not only informed the Veteran of the specific technical 
meanings of "new" and "material," but also informed him of the 
bases for the denial in the prior decision and described the type 
of evidence that would be necessary to substantiate the elements 
that were found insufficient in the previous denial.  Although 
the Veteran was not provided notice with respect to the 
disability-rating or effective-date element of the claim before 
the initial adjudication of the claim, the Board finds that there 
is no prejudice to the Veteran in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
reopening of the claim is not in order.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide earlier notice with respect to those elements 
of the claim is no more than harmless error.

The Board acknowledges that a VA examination has not been 
conducted and a VA medical opinion has not been obtained in 
response to the claim to reopen a claim for service connection 
for right elbow disability.  The VCAA and the pertinent 
implementing regulation provide that VA is not obliged to provide 
an examination or obtain an opinion if new and material evidence 
to reopen a claim has not been received.  

Neither the Veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate the 
right elbow claim.  The Board is also unaware of any such 
evidence.

In sum, the Board is satisfied that any procedural errors in the 
development and consideration of the claims by the originating 
agency were insignificant and non-prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims to 
reopen.

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 U.S.C.A. 
§ 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence previously of record, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of evidence is presumed 
unless the evidence is inherently incredible or consists of 
statements that are beyond the competence of the person or 
persons making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Analysis

The Veteran's claims of entitlement to service connection for a 
right elbow disability and a bilateral ankle disability were 
denied in an unappealed January 1994 rating decision based on the 
RO's determination that the ankle and right elbow problems 
present in service resolved without residuals.  The Veteran's 
claim of entitlement to service connection for a low back 
disability with left hip problems was denied in an unappealed 
June 2005 rating decision based on the RO's determination that 
the evidence failed to show that the Veteran had a lumbar spine 
disability related to active service.  

The evidence of record at the time of the January 1994 decision 
included service treatment records, a VA examination report and 
the Veteran's statements.  Although the service medical records 
documented ankle and right elbow problems, no evidence of a right 
elbow disability or an ankle disability was found on the VA 
examination, and there was no other post-service medical evidence 
of the claimed disabilities.  The evidence of record at the time 
of the June 2005 decision relevant to the claim for service 
connection for a lumbar spine disability included service 
treatment records, post-service treatment records and the 
Veteran's statements.  

The pertinent evidence to the claims for service connection for a 
right elbow disability and a bilateral ankle disability added to 
the record since the January 1994 rating decision consists of 
reports of VA examinations; post-service treatment records; and 
the Veteran's statements.  The pertinent evidence to the claims 
for service connection for a low back disability with left hip 
problems added to the record since the June 2005 rating decision 
consists of post-service treatment records and the Veteran's 
statements.  

The Board finds that the evidence associated with the claims 
files subsequent to the January 1994 rating decision with regards 
to the claim for service connection for a right elbow disability 
does not relate to an unestablished fact necessary to 
substantiate the claim; is cumulative or redundant of evidence 
already of record; and/or is not sufficient to raise a reasonable 
possibility of substantiating the claim.  In this regard, the 
Board notes none of the medical evidence added to the record 
shows that the Veteran has been diagnosed with a right elbow 
disorder.  In addition, the Veteran's statements are essentially 
cumulative in nature.

The Board finds that the evidence associated with the claims file 
subsequent to the January 1994 rating decision with regards to 
the claim for service connection for a bilateral ankle disability 
relates to an unestablished fact necessary to substantiate the 
claim; is not cumulative or redundant of evidence already of 
record; and is sufficient to raise a reasonable possibility of 
substantiating the claim.  In this regard, the Board notes that 
there is a record of a VA orthopedic consult dated in June 2008 
which indicates that the Veteran has bilateral ankle laxity with 
pain; with repeated trauma to the ankles while in the Air Force 
with subsequent (and current) giving way of the ankles 
bilaterally.  

The Board finds that the evidence associated with the claims file 
subsequent to the June 2005 rating decision with regards to the 
claim for service connection for a low back disability with left 
hip problems relates to an unestablished fact necessary to 
substantiate the claim; is not cumulative or redundant of 
evidence already of record; and is sufficient to raise a 
reasonable possibility of substantiating the claim.  In this 
regard, the Board notes that there is a statement from a Chief of 
Medical Administration indicating that the Veteran's back was 
injured when he was deployed to Kimhae Air Base in Korea during 
April 1990.  The letter reports that the Veteran was moving 
litter patients aboard a military vehicle and was subsequently 
transferred to the emergency room for treatment with injections 
for Demerol and Valium.  The Board additionally notes that a 
December 2008 VA treatment note indicates that the Veteran had an 
MRI which revealed L4-5 radiculopathy with a bulging disc on the 
nerve root and spondylosis.


ORDER

New and material evidence not having been presented, reopening of 
the claim of entitlement to service connection for a right elbow 
disability is denied.

New and material evidence having been presented, reopening of the 
claim of entitlement to service connection for a bilateral ankle 
disability is granted.

New and material evidence having been presented, reopening of the 
claim of entitlement to service connection for a low back 
disability with left hip problems is granted.


REMAND

The Board notes that the Veteran, through his representative, has 
indicated that his April 2005 VA examination to determine the 
current degree of severity of his residuals of a hiatal hernia 
was insufficient as it did not adequately address his current 
disability as the Veteran reported other manifestations of his 
service-connected disability which the examiner would not 
consider.  The Board additionally notes that in a statement 
received at the RO during February 2009, the Veteran indicated 
that his hernia had worsened since his prior examination.  Thus, 
the Board finds that the Veteran should be afforded an additional 
VA examination for such condition.

Concerning the Veteran's claim for service connection for GERD, 
the Board finds that the Veteran was diagnosed with GERD, as 
indicated in an April 2008 VA treatment record.  The Veteran, who 
is a pharmacist, contends that medications taken for service-
connected disabilities have aggravated his stomach to the extent 
that he has developed GERD.  The Board finds that the Veteran 
should be afforded a VA examination to determine if the Veteran's 
GERD is secondary to service-connected disability.

Concerning the Veteran's claim for service connection for a low 
back disability with left hip problems, the Board noted above 
that the Veteran has submitted evidence of an in-service injury 
and a current disability.  Thus, the Veteran should be afforded a 
VA examination to determine if there is a nexus between the in-
service event and his current back disability.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) 
and 38 C.F.R. § 3.159(c)(4).

Concerning the Veteran's claim for service connection for a 
bilateral ankle disability, the Veteran received treatment during 
active service to include during 1965 and 1983.  The Board 
additionally notes that an April 1994 treatment record indicates 
that the Veteran was being treated for chronic ankle sprains.  As 
indicated previously,  VA treatment records created during the 
relevant period indicate that the Veteran has a current bilateral 
ankle disability.  Thus, the Veteran should be afforded a VA 
examination to determine if there is a nexus between the in-
service disorders and his current bilateral ankle disability.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA treatment records are in constructive possession 
of the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  Undertake appropriate development to 
obtain any outstanding, pertinent medical 
records, including any ongoing medical 
records from the Shreveport VAMC.

2.  Then, afford the Veteran an examination 
by an examiner with appropriate expertise to 
determine the current severity of the 
Veteran's service-connected umbilical hernia.  
The claims folders must be made available to 
and reviewed by the examiner.  Any indicated 
studies should be performed.  The RO or the 
AMC should ensure that all information 
required for rating purposes is provided by 
the examiner.

3.  The Veteran should be afforded a VA 
examination by a physician with sufficient 
expertise to determine the nature, extent and 
etiology of each ankle disorder currently 
present or present at any time during the 
pendency of the claim.  The claims folders 
must be made available to and reviewed by the 
examiner.  

Based upon the examination results and the 
review of the claims folders, the examiner 
should provide an opinion with respect to 
each ankle disorder currently present or 
present at any time during the pendency of 
the claim as to whether there is a 50 percent 
or better probability that the disorder is 
etiologically related to the Veteran's active 
service.  

The rationale for all opinions expressed must 
also be provided.

4.  The Veteran should be afforded a VA 
examination by a physician with sufficient 
expertise to determine the nature, extent and 
etiology of each low back and left hip 
disorder currently present or present at any 
time during the pendency of the claim.  The 
claims folders must be made available to and 
reviewed by the examiner.  

Based upon the examination results and the 
review of the claims folders, the examiner 
should provide an opinion with respect to 
each low back and left hip disorder currently 
present or present at any time during the 
pendency of the claim as to whether there is 
a 50 percent or better probability that the 
disorder is etiologically related to the 
Veteran's active service.  

The rationale for all opinions expressed must 
also be provided.

5.  The Veteran should be afforded a VA 
examination by a physician with sufficient 
expertise to determine the etiology of his 
GERD.  The claims folders must be made 
available to and reviewed by the examiner.  

Based upon the examination results and the 
review of the claims folders, the examiner 
should provide an opinion with respect to 
there is a 50 percent or better probability 
that the disorder was caused or permanently 
worsened by medications taken for the 
Veteran's service-connected disabilities.  

The rationale for all opinions expressed must 
also be provided.

6.  The RO or the AMC also should undertake 
any other development it determines to be 
warranted.

7.  Then, the RO or the AMC should 
readjudicate the claims based on a de novo 
review of the record.  If the benefits sought 
on appeal are not granted to the Veteran's 
satisfaction, the Veteran and the 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims folders are 
returned to the Board for further appellate 
action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the Veteran until otherwise notified, 
but the Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


